Department of the Treasury
Internal Revenue Service




ALMA TRADE LLC
KONSTANTIN TEREKHOV
304 INDIAN TRACE 379
WESTON, FL 33326




                      Exhibit A, Summons to Chase, p.1
To
Alma Trade LLC, Konstantin Terekhov,
Address

304 Indian Trace 379, Weston, FL 33326

Enclosed is a copy of a summons served by the IRS to examine              8. Your petition must be signed as required by Federal Rule of
records made or kept by, or to request testimony from, the                   Civil Procedure 11.
person summoned. If you object to the summons, you are
permitted to file a lawsuit in the United States district court in        9. Your petition must be served upon the appropriate parties.
the form of a petition to quash the summons in order to contest              including the United States, as required by Federal Rule of
the merits of the summons.                                                   Civil Procedure 4.

If you are the taxpayer, see important information below on the           10. At the same time you file your petition with the court, you
suspensions of your periods of limitation under I.RC. section                 must mail a copy of your petition by certified or registered
7609(e)(1) and (e)(2).                                                        mail to the person summoned and to the IRS. Mail the copy
                                                                              for the IRS to the officer whose name and address are
                                                                              shown on the face of t11is summons. See 7609(b)(2){B).
General Directions
1. You must file your petition to quash in the United States              The court will decide whether the person summoned should be
   district court for the district where the person summoned              required to comply with tl1e summons request.
   resides or is found.
                                                                          Suspension of Periods of Limitation
2. You must file your petition within 20 days from the date of this
   notice and pay a filing fee as may be required by the clerk of         If you are the taxpayer being examined/investigated by this
   the court.                                                             summons and you file a petition to quash the summons (or if
                                                                          you intervene in any suit concerning the enforcement of this
3. You must comply with the Federal Rules of Civil Procedure              summons), your periods of limitation for assessment of tax
   and local rules of the United States district court.                   liabilities and for criminal prosecutions will be suspended
                                                                          pursuant to I.R.C. section 7609(e)(1) for the tax periods to
                                                                          which the summons relates. Such suspension will be effective
Instructions for Preparing Petition to Quash
                                                                          while any proceeding (or appeal) with respect to the summons
1. Entitle your petition "Petition to Quash Summons."                     is pending. Your periods of limitation will also be suspended
                                                                          under section 7609(e)(2) if the summoned person fails to fully
2. Name the person or entity to whom this notice is directed as
                                                                          respond to this summons for 6 months. The suspension under
   the petitioner.
                                                                          section 7609(e)(2) will begin 6 months after the summons Is
3. Name the United States as the respondent.                              served and will continue until the summoned person finally
                                                                          resolves the obligation to produce the summoned information.
4. State the basis for the court's jurisdiction, as required by           You can contact the IRS officer identified on the summons for
   Federal Rule of Civil Procedure. See Internal Revenue Code             information concerning the suspension under section 7609(e)
   Section 7609(h).                                                       (2). If you contact the IRS officer for this purpose, please
                                                                          provide the following information: (1) your name. address, home
5. State the name and address of the person or entity to whom             and work telephone numbers and any convenient time you can
   this notice is directed and state that the records or testimony        be contacted and (2) a copy of the summons or a description of
   sought by the summons relate to that person or entity.                 it that includes the date it was issued, the name of the IRS
                                                                          employee who issued it, and the name of the summoned
6. Identify and attach a copy of the summons.
                                                                          person.
7. State in detail every legal argument supporting the relief
                                                                          The relevant provisions of the Internal Revenue Code are
   requested in your petition. See Federal Rules of Civil
                                                                          enclosed with this notice.' If you have any questions, please
   Procedure. Note that in some courts you may be required to
                                                                          contact the Internal Revenue Service officer before whom the
   support your request for relief by a sworn declaration or
                                                                          person summoned is to appear. The officer's name and
   affidavit supporting any issue you wish to contest.
                                                                          telephone number are st,own on the summons.




Form   2039 (Rev. 3-2020)          Catalog Number 21405J         publish.no.irs.gov     Department of the Treasury - Internal Revenue Service
Part D - to be given to noticee


                                              Exhibit A, Summons to Chase, p.2
Sec. 7609. Special proced ures for th ird-party summons
t a ) NoI1ce-                                                                                             te) Suspension of Statute of L1m1tat1ons. -
      ( 1 ) In general. - If any sunimons lo which lh1s sec1Ion applies requ11es lhe g,v,ng of
                                                                                                              ( 1 ) Subsect,011 (b) achon. - If any person takes any ac11011 os provided in subsecI1011 /b)
      1estimony on or relating to. the production of any pon,on of records made or kept on or                 and such person Is the person with respect to whose hob1llty the summons Is issued (Or
      relating to, or the production of any computer software source code (as defined 1n
                                                                                                              ,s lhe age111. nonunee, or olher person actlllg under U1e direcI,on or control of such
      761 2(d)(2)) with respect to. any person (olher ll1an the person summoned) who is
                                                                                                              person). lhen 1he running of any period of limitations under secI,on 6501 (relating 10 ll1e
      1den1Ified ,n the summons. then notice of the summons shall be given lo any person so
                                                                                                              assessment and collechon of 1ax) or under sect,011 6531 1relo11ng 10 cnm,nol
      1dent1fied w,th1n 3 days of the day on which such service ,s made but no later lhan the
                                                                                                              prosecutions) w1lh respccl to such person shall be suspended for the penod dunng
      23rd doy before 1he day foxed ,n lhe summons as the day upon wh1cl1 such records ore
                                                                                                              which a proceeding, and appeals thereon. with respect to lhe enforcemenl of such
      10 be cxafrnned Such nouce shall be nccompomed by o copy of the summons which                           summons I s pending.
      has been served and shall conia,n an explanahon of lhe nghl under subsection (b)(2l
                                                                                                              (2) Suspension af1er 6 mon1hs of seMce of summons �In the Dbsence of the resolution
      to bnng a pfoceedmg to quash the summons.
                                                                                                              of the summoned party's response to the summons the ru111·1 1ng of any penod of
      (2J Sumc,ency of 110I, ce - Such no1Ice shall be suffiae111 1f, on or before such llurd day,
                                                                                                              bni1t=it1onc under ccctIon 650 1 or under section 6531 with respect to any peI so11 with
      such no1,ce ,s se,vcd ,n ll1e monner provided in sec1I011 7603 (relating lo seMce or
                                                                                                              respecl 10 whose l1ab11ity lhe summons is issued (other lhan a person taking action as
      summons) upon the person en11t1ed to notice. or 1s mzuled by cer11f1ed or registered mail
                                                                                                              provided 111 subsecl,on tb)) shall be suspended for lhe penod-
      to the lost known oddrcss of suet, person. or, in Ille obsence of a last known address,
                                                                                                                    (A) beginning on tt,e date wl1ich is 6 montl,s afler the service of such surnrnons.
      Is left w,th the pe, son s1.101rnoncd If such notice ,s mailed, tl shall be sufficient 1f moiled
                                                                                                                    nnd
      to lhe last known address of lhc person em,tled 10 110I,ce or. 111 tlie case of notice 10 lhe
      Secrelary under section 6903 of the existence of a f1duc1ary relallonsh,p, to lhe last                        (8) ending with lhe final resolution or such response.
      known address of the fiduciary of such person. even 1r such person or fiduc.ary Is then
                                                                                                          (f) Add1t1onal requirement in the case of a John Doe summons. Any summons descnbed in
      deceased, under a legal d,sabllily or 110 longer on exIs1ence
                                                                                                          subsechon (c)(1 ) which does not 1den1,fy the person vmh respect 10 whose hab11iIy lhe
       (3J Na1ure of sum111ons. - Any summons to which this subsec11on apphes (and any
                                                                                                          summons Is issued may be served only after a court proceeding in which the Secretary
      summons ,n o,d or collect,on descnbed 111 subsee11on Cc)l2)(DJ) shall 1dent1fy the
                                                                                                          estobhshes that-
      taxpayer to whom the sumlllons relates or the other person to whom the records
                                                                                                               (1 ) lhc summons relates 10 the 111vestiga1ion of a pan,cular person or ascena,nable
      pena,n and shall prov,rie such 01her 1nforma11on as will enable lhe person summoned
                                                                                                              group or class of persons.
      10 locale lhe records 1 equ1red under lhe summons.
                                                                                                               (2) !here ,s a reasonable basis for behevmg 1h01 such person or group or closs or
( b) R1g/11 10 ,nIervene. ngh1 to proceed,ng 10 quash. -                                                       persons may fail or may hove failed to comply with any provIsIon of :, my 111temol
     ( 'I ) Intervention. - Notw1thstand111g any other law or rule of law, any person who I s                  revenue low. ond
     en11t1ed 1 0 1101,ce o f a sum111ons under subsecuon ca) shall l1ave lhe righl 1 0 intervene , n          (3) the 1nformahon sought lo be obtained from !he exarrnnatIon of the records or
     a n y proceedmg with respect 1 0 the enforcement of such summons under section 7604 .                    tes111nony Iand the 1den11ty of the person or persons w,111 respect 10 whose hab1h1y lhe
     (2) Proceed,ng 10 quash -                                                                                 summons 1s issued) Is not readily available from other sources.
                                                                                                          The Secrelary shall nol issue any summons descnbed ,n 1he preceding senience unless
            \A) In general - Notwilhs1and1ng any olher law or rule of law. any person who , s
                                                                                                          lite informalmn sought to be oblamed ,s narrowly tailored 10 informalion thal pertains 10 lhe
            en1olled 1 0 no1Ice o f a summons u nder subsection I a ) shall have t h e nghl t o begin a
                                                                                                          failure \Or polenllal failure) of the person or group or class of persons referred 10 in
            proceeding 10 quash such summons not later lhan lhe 20th day after the day such
                                                                                                          paragraph \2) to comply wilh one or more provisions or lhe internal revenue law winch
            110I,ce ,s g,ven In the manner provided in subsection (81(2). In any such proceeding,
                                                                                                          I,ave been 1dent1fied for purposes of such paragraph.
            lhe Secrelary ,nay seek lo compel compliance with the summons.
            18) Requ11e111ent or noI,ce 10 person summoned and to Secre1ary. - If ony person              (9 1 Special excepllon for certain summonses. -
            begins a proceeding under SL1IJparagraph {A) with respect to any summons, not                 A summons is described In this subsection tf. upon petI1Ion by the Secretary the COlu1
            later Ihan 1he close or 1I1e 20-day period re<erl'ed 10 on subparagraph \A) such              determines. on the basis or the facts and ci1 cumstances alleged. that there Is reasonable
            poi son shall mad by registered or certified mail a copy or the petition to the person        cause to beheve lhe giving or notice may lead 10 attemp1s 10 conceal, destroy or alter
            summoned and to such office as the Secretary may direct in the notice referred 10             records relevant to the exam,nahon. to prevent t11e commurnca1Ion of information from
            In subsection \.1){ 1 )                                                                       01her persons lhrough inI11nida1,on bnbery, or collusion. or 10 Oee 10 avoid prosccu11on
            1Cl Intervention etc - Notw11hs1and1ng any other low o r rule of law. lhe person              tes11fy1ng. or production or records.
            summoned shall have lhe righ1 to intervene in any proceeding under subparagraph
            (A). Such person shall be bound by lhe decision 111 such proceeding (whether or nol           (h) Jurisd1ct1on of d1slnct court. etc. -
            the person intervenes In such proceeding).                                                        (1 J Junsd,ct,on. - The Urnled Sta1es d1s1nct court for lhe d1s1nct w,111111 wh,ch 1he person
                                                                                                              10 be summoned resides or is found shall have jurisd1ct1on 10 hear and de1enrnne any
ICJ Summons 10 which sec1,on appli es. -                                                                      proceedings brou9hl under subsecI1011 \b)(2). (f), or (g). An order denying lhe pe111,011
    \ 1 ) In general - Excepl as provided 111 paragraph (2). 1h1s section shall apply 10 any                  shall be deemed a final order wl11ch may be appealed.
    summons ,sslled under paragrnph 12) of sec1Ion 7602Ia) or under sections 6420(e)(2).                      l2) Speaal rule for proceedings under subseclions tf) and (g).- The de1erm1na1,ons
    642 1 (9)12), 64271))(2). or 761 2                                                                        required 10 be made under subsec11ons tfl and (g) shall be made ex pane and shall be
    (2) Excepl,ons. - This section shall not apply 10 any summons                                             made solely on lhe pelllIon and supponong affidav,1s.
          1AJ se,ved on lhe person w11h respect 10 whose l1abil11y lhe sumn1011s , s ,ssued. or
          any off i cer or employee or such person                                                        11) Duty of summoned party. -
          18) issued lo delenrnne whelher or not records of the bus111ess lransact,on or affa,rs               ( 1 ) Recordkeeper mus1 assen1ble records and be prepared to p,oduce records On
          of an 1den11f1ed person have been made or kepi,                                                     receipt of a summons to which lh,s section applies for lhc production of records, the
                                                                                                               summoned pany shall proceed 10 ossemble 1he records requesled, or such pon,on
          tC) issued solely to dcte1n11ne 1he 1dent1ty or any person having a nurnbered
                                                                                                               ll1ereof as the Secretary may prescribe. and shall be prepa,cd 10 pI oduce lhc ,ccords
          accou111 \Of s1m1lor arrongcment) v11th a bank or olher Ins11tutIon described In
                                                                                                               pursuant to the summons on the doy on which the records nre to be examined.
          sec1,011 7603fb)( 2 )(A).
                                                                                                               (2) Secrelary may g,ve summoned pany ce111fic.'.lle. - The Secretory may ,ssue o
          (D) ,ssued 111 a,d of 11,e collection or-
                                                                                                               cert1fica1e 10 lhe summoned pa,1y thal lhe penod prescribed for beg111111ng a proceed,ng
              1 , 1 an assess111en1 made or a Iudgn1e11t re,1dered aga,nsl ll1e person with respect            to quash a summons has expired and 1l1a1 no sucl1 proceeding began w1Ih,n such
              to wt,ose hab1l1ty the summons is issued. or                                                     period. or ll1a1 lhe 1axpayer consenls to the exam,na1,on.
              \111 the llab1l11y al low or 111 equ,ly of any 1ronsferee or fiduaary of any person              f 3) Prolect1011 for summoned party who discloses. - Any summoned pany or agent or
              referred 10 in clause 11) or                                                                     employee thereof. making o d1sciosure of records or test1111ony pursuant to this section
          tE) (IJ issued by a cr,m111al 111ves11ga1or of lhe lnlernal Revenue Service ,n                       in good rauh rehonce on 1he cen,r,ca1e or the Secrelory or on order of o court requinng
              connec1Ion w11h the 111ves1I9a1Ion or an offense connected w11h the                              production of records or lhe 9Ivong of such teshmony shall not be liable 10 any
              adm,nistrahon or enrorcemenl or the 111ternal revenue laws. and                                  customer or 01her person for such disclosure.
              (11) served 011 a person who ,s 1101 a third-party recordkeeper (as defined ,n                   \ 4) Notice of suspension of s101u1e of hm,tahons on the cose of a John Doe summons -
              sec1,on 76031b))                                                                                 In lhe case of a summons descnbed in subsection (f) with respect 10 which any penod
    13) John Doe and Certa;n Oiher Summonses. - Subsection (31 shall nol apply to any                          of l1m,1a1,ons has been suspended under subsec11011 (e)(2). ll1e summoned po,1y sholl
    summons described 111 subsection (f) or (9).                                                               proV1de notice of suet, suspension to any person described In sulJsec11on (f).
    14) Records. - For purposes of 111,s sec1Ion. the lerm records includes books. papers.
    011d olher d.:llo                                                                                     {J) Use of summons not requi red. -
                                                                                                          Nothing in this section shall be construed to l1m11 t110 Sccrc1ary's ab1ltty to ob1mn
id) Res1nc11on on exa,111natIon of records. - No exarnina1,on of any records requ,red 10 be               111format1on other than by summons. through formal or 1nformol procedures authonzed by
produced under a summons as to which notice 1s required under subsection (a) may be                       sections 7601 and 7602.
mode -
    ( 1 J before the close of 1he 23rd day afler the day nolIce w,11, respecl lo the summons ,s
    given In lhe manner provided , n subsection ca)(2). or
    \2) where o proceeding under subsection tb)\2)(A) wos begun w11hin lhe 20-day penod
    , eferred 10 ,n sucl1 subsec1,011 ond lhe requIre111e111s or subsection (bJi2)(8) hove been
    n1e1, except In accordance with an order of the court t,aving 1unsd1ctton of such
    proceeding or w1t11 lhe consent of the person beg111n111g the proceeding to quasi,.



F orrn   2039 (Rev. 3-2020)                           Catalog Number 2 1 405J                       publish .no.irs.gov               Department of the Treasury - Internal Revenue Service


                                                                   Exhibit A, Summons to Chase, p.3
U.S. - Russia Income Tax ConventionArticle 25 / Type of Tax: Income

                                                              Summons
In the matter of the Russian IncomeTax Liabilities of JSC Topprom
Internal Revenue Service /d1v1s1onJ     Large Business and International
Industry/Area /name ornumbe1J           Exchange and Offshore Strategy
Periods January 1, 2018 through December 31, 2019
The Commissioner of Internal Revenue

To   JPMorgan Chase Bank, N .A.
At     7610 West Washington Street, IN1-4054, Indianapolis, Indiana 46231-13 35

You are hereby summoned and required to appear before Tax Law Specialist Peter Woodburn
an officer of the Internal Revenue Service. to give testimony and to bring with you and to produce for examination the following books,
records, papers, and other data relating to the tax liability or the collection of the tax liability or for the purpose of inquiring into any
offense connected with the administration or enforcement of the internal revenue laws ccncerrnng the person 1dent1f1ed above for the
periods shown.
See attachment for specific identification and information requested.

*By and through one or more officers or employees who can identify and testify with respect to the documents requested
herein.




                                                           Do not write in this space




Business address and telephone number of IRS officer before whom you are to appear
LB&I EOI Team 2, 31 Hopkins Plaza, Room 1040, Baltimore, MD 21201, Office: 443-853-5361
Place and time for appearance at 31 HopkinsPlaza, Room 1040,Baltimore, MD 21201


       _ _6_th
on the 2     __ day of August                       , _2_02 _ ___ at _2________ o'clock _P__.m.
                                                          _ 1
                                                          (yea,)
Issued under authority of the Internal Revenue Code this 22nd                      day of _J_u-=-           _ 1
                                                                                                       _ _ 02
                                                                                               ly_____ 2      _ __
                                                                                                                  (year)
Signature of issuing officer                                               Title
                                      Digitally signed by Peter G. Woodburn
Peter
  ----
      G · Woodburn                    Date: 2021.07.22 15:26:45 -04'00'     Tax Law Specialist
Signature of approving officer
                                 r
                                 (1f applrcableJ
                                       Digitally signed byFloydB.PennJr.
                                                                           Title
Floyd B • Penn J                     • Date: 2021.07.26 09:58:45 -04'00'   SupervisoryTaxAnalyst

Form   2039 (Rev. 3-2020)             Catalog Number 21405J         publish.no.irs.gov      Department of the Treasury - Internal Revenue Service
Part C - to be given to noticee


                                                   Exhibit A, Summons to Chase, p.4
                                                                            Provisions of the Internal Revenue Code
Sec. 7602. Examination of books and witnesses                                                                                    Sec. 7603. Service of s umm ons
1a, Authonty to Summon e1c - f or !he purpose of ascer1.i1nin9 1he corredness of .iny return m.ikmg a                            (a) In general - A summons issued under scc11011 6420(e)(2). 6421 (g)(2J 6 4 2 7 0 H 2 J 01 7G02
re1utn where none has been made. de1em11ning Me habtlily ot any person for any internal revenue ta:.. or                         shall be served by lhe Sccre1ary, by an anes1ed copy delivered ,n hand 10 lhe pcIso11 10
me hab111ty ot low or ,n equ,1y ol any uan,tercc or fiduciary ol :m y person 1n rcspoa of any internal                           whom 11 ,s d11ecIed, or left at tus tast and usual place of abode and tt1e cemf1ca1e of service
revenue 1a1 or CC1ll�c11n9 any such habll1ty the Secretary as authon:-od -
                                                                                                                                 signed by the person serving the summons shall Ile evidence of the facrs 11 slates on the
    \ 1 } To e"<am1nc �ny books papers records or other darn w·h1ch may t>c rclevani or n,menal to such
                                                                                                                                 hearmg or an application for Ole enforcement of lhc !iummons. V\/h cn 11le summons requires
    12} To summon ttle pcrsc,n l1001e tor ID)I' or required 10 pertorm !he net or ony officer or employee of                     the produc11on of books, papers. records, or other data , 11 shall be sufficient 1f such book5,
    such person or any ,:ic,son having ,,os,e:s�1on custody or care of books of account coni;uning                               papers records. or 01her data are desct1bed w,th reasonable cer1a1111y
    cmnc5 1t.1Uning to the bu!llnes� of ltlc person hablc for tox or rN 1 wrcd to perform Ihc act. or any other                  {b) Service by mail to tlmd-party recordkccpcrs -
    p�rs.>n lhc Se1.1eury may deem p,oper to ::ippcar before tho Secretary at a tm1c .:Jnd plaice named in                           ( 1 ) In general - A summons referred to in subsection (a) for tho produc11on of books.
    tho sununoo, Gild 10 produce such books papers, records or other dJta and 10 9,vo such 1est1mony,
    undc1 oath a:; may oe rolcv.:m t or ni::iIooaI to such inquiry, '1flcJ                                                           p3pcrn, record:; Of other dato by a lhird-po,1y rcwrdkoupc, 111Jy also be �c, vcd lly
    t3} To takt such 1cstunon;• of the pcr�on ooncemed, under 00111. as may l)C relevant or ma ten al 10                             cer11hed or registered mail to the lasl known address of such record keeper.
    sut.11 1nqu11y                                                                                                                   (2 ) Third party record keeper . • For purposes of paragraph ( 1 ) 1he term rlmd-Pat1y
                                                                                                                                     ,eco rcll<eeper means
lb) Pu, pose may uicludc 111qu1ry mto olfe,lSc - Tne purposes for wh1CJl the Secrelill"/ 01oy take any oct1on
desuibcd 111 r:nagr.:iph 1 1 , C 2 l or ( 3 1 of sut..scc11on ta) uicludc t11e purpose of 1nqu1nno 1mo �my offense                         lA) any mutual savings bank, cooperative bank. du111cst1c bu,ldmg ant.I luan
conncttl!d with the ndm1111strat1on or cnforcemenl of the 1nlemsl revenue laws                                                             assoc.ia11on, or olhcr savtngs 1nst11u11on chartered and supervised as a savings and
tel Notice of contact of third parties                                                                                                     loan or s1rmlar assooatton under Federal or State Ja\'J. any bank 1as defined 1n section
                                                                                                                                           58 I ) . or any credu u11I011 Iw1th111 lhe meaning or seclion 50 t (C)( 1 4 )(A)),
     (1 I Gener.JI no11cc - An officer or cmrloyce of the 1n1em:il Revenue Service m.:Jy not contact any
    person other 1ha11 the 1axpaycr w,th fcspcct to the detcr.n1na11011 or collecuon of the ta.< 1,ab1!11y of                              CB) any consumer reporting agency (as defined under section 603(1) or the F air Credit
    such l,l)CpJycr u11lcss suet, coriiact CJccurs dunno .:i penod (nof gre::ner lhan 1 year, which ts spec1f1ed                           Reporting Act ( 1 5 U . S . C . 1 6 8 1 a(f))
    111 n no\ico wh1ch-                                                                                                                    (C) Any person 0)(1Cnd1ng cred it through !he use of credit cards or similar dov1ccr.
          l i\ 1 1ntorm::: 111c 1a�p.1yer 11101 con1:1c1s w1tll person!. other 1han the ta.<µ:lyN are +n1cndod to be                       (DJ any llroke,· cas defined ,n soct,on 3(8)(4) or 1110 Secun1,cs l: xct1ange Act ol 1 �34
          mode 0�1nn9 suc.h pcnod, Md                                                                                                      ( 1 5 U.S.C. 78C(0)t4 )).
          (B1 Q)(GCf'I as OlhCr\VISC providod by the SecfCIBry 15 p,01.1dod 10 the tall.pnycr nol la1er lhan 45
                                                                                                                                           CE J any auorncy,
          do,, before the beginning of such pcnod
                                                                                                                                           (F J any accountant
    r to1h1ng ul the p, ecetiing scn1encc shall prevent tile issuance of notices 10 tho same 1n1payer w,th                                 (G) any barter exchange (as def med 111 section 6045(c)l3 1 J
    respect to lhc same lalt habihty ,..,,ttl pcnods speof,ed 1herc.n !hat, 1n the aggregate c,cced t year. A
    nollcc shall no! be issued under 1111, par.1graph unlcs, lhcrc 1s an intent at the lime &uch no11ce Is                                 ( H ) any regulaled investment company (as defined in section 851 1 and any agent ol
    issued 10 con1oc.1 re, sons otnor 1hon tne taxpayer during me penod spcof,od ,n such notice Tho                                         such reguta1od 111vesIment company when nc1,ng as nn agent t11ereof,
    pro1..e;cJ1ng scmonco sh.:ill not prevont tilu 1s1.uonco of a notice 1f !!le roqulfcmcnt of sut.h sentonco 1G                           (IJ any enrolled agcn1. and
    mN on the ht'l51S of 1he ossurt1p11on tlln1 1he 1nlorma11on sought to be ob1a1ned by such c.ontoct w,11 not                            (J) any owner or developer of a computer software source codo (as defined 1n section
    be obta1nod by Olhcr 111eans before such COnl.:JCl                                                                                     76 t 2(d)(2)). Subparagraph (J) shnll apply only w,I11 respect lo a summons requ,nng
    12} NCl\icc of spcc11c cC1ntoc1s - 1 no Secretary shall period!cally pro>11de to a ta,paycr a record of                                the production of the source code referred to in subparagraph (J J or the program and
    persons cont3Ch?d dunng such penod by 1he Secretary w,lh rcspec1 10 lhe detcrm1natton or collection                                    data described in section 7 6 1 2 (b)\ 1 )(A)lnJ to wl11ch source code retaIes.
    of Ule 1a, J1ab11ity of such 1axpayer Such re cord shall also be provided upon request of the ta.tpayer.
    t31 [,o:tep11011s • rhts subsect1on shall not opply-                                                                         Sec. 7604. Enforcement of summons
         1AJ 10 :my contact wt11cll 11,e ta:..paycr ll.15 ::iu1honLed                                                            ( a ) Junsd1c11 011 of o,stnct Court. - If a n y person 1 s summoned u n d e r t h e ullemal revcnutl lows
         rBJ ,f IM Secrotorv dc1crn11nes for 0000 cause ahov-m that :)uc.t, notice would 1eopar<h2c co11ec11on                   to appear. to testify, or to produce books, papers, records. or 01hor data, the Un1tccl Statos
         ol any 10'< or such no11cc may uwotve repntal .1gmntt any person, or                                                    d1&t1 1ct court for the d1stnc1 in wt11dl sudl person resides or 1s found shall have 1unsd1c11011 by
         (C) ,v1tll rcsped 10 any pending cnm nat 1nves11ga1ton                                                                  appropriate process 10 compel such attendance. tcst111 1ony, or produc11on of books papen:.
                                                                                                                                 records. or other data.
1d) ilo adrmmstrah-.JC summons �•, hen l hcl'C ,s Justu:c Oeponmcnt referral -
                                                                                                                                 C b) Enforcement. • \M1enever any person sunI111oned under secIIon 6420(e)(2 J 642 t I9)12J.
     t 1 1 L1m1tauo1, of ou1honty - Mo summons may bo issued under this t1tlo and 1ho Sccrotory may not
     be91n any oct1on under section i604 ro enforce any summons wnh respect to any person 1f a Justico                           6427U)(2), or 7602 neglects or refu ses to obey such summons, or to produce books. pape, s.
     Dcpanm�nt , efer. al 1s u, efl�c1 with 1 e:!lpec1 to such person                                                            records, o r olher dala. or 10 g,ve tes11111ony, as required. 111e Secretary n,ay apply 10 11,e Judge
                                                                                                                                 of the d1stnct coun or 10 a Umtcd States Con11111ss,oncr ror 11,c d1sIricI w11t11n v,I1 1c11 lhc person
     1Z1 Jus1+1..� Ocpartn1cn1 refcnol 1n effect, - For purpMe� of 1h15 subsecM;,
                                                                                                                                 so summoned resides or 1s found for an attachment agamst t,1 111 as lor .i contempt II st1all be
          (AJ In gcncrol -A Ju:;11ce Oepanment rcfetTal ,s 1n effect w1111 respect to any person 1f-                             the duly or 1he Judge or Con11111ssioner 10 t,car lhc apphcat1011, nnd , ,1 sa11sfnc1ory proof ,s
                  ,1) the Secrc1ary has recommended to the Attorney Gcnerl!I a grand 1ury 1nvcs1tgo11on of, or                   Illa de, 10 issue an a1tachmen1, directed 10 some proper officer. for lhe arrest of such person
                  tho et1m1n.:iI prosecution of !iuch ptlrson for ony offense connecIed \',1th 1hc odmin1s1r:111an or            and upon his being brought before h1111 to proceed lo a hearing of lhe case. and upo,1 such
                 enlo,c�mer,1 of 11,e mtemol revenue laws or                                                                     t1ennn9 the Jl1dgc or lhe United States Comn11 �s1oner shall have power 10 make such order
                  lu, :t,,y rt'11ues1 1 s mat.lo uodor cectton 6 1 03th)t3)lB1 for !he lhSclosurc of nny rotum or rc1um          as he shall deem prope1 . not ,ncons,stent with the law for the pu111shr11ent of co,ucmpls to
                  info1ma11on (\ ,1th1n the moaning of section 6 1 031b)I relat1ng to such person
                             0

                                                                                                                                 enforce obedience to the requirements of the summons and lo purnsll such person to, tus
          {BJ Tcrm1not1on. - A Ju�t,co Ocpmtmcnt roferral shall cctu;o to be 1n effect w1t11 ,ospect 10 "
          pcrton •.vt1cn-                                                                                                        dcfauU or d1sobed1encc.
                  ,1) the :q1orncy Gcncrol nohf1es lhe Secretal)I 111 wnl1ng 111111                                               Sec. 7605. Time and place of exam ination
                        ti) he will 1101 rrosocu10 such per:;on for any oflonso connected ,·.1th tho actmin1stm110n or
                                                                                                                                 (a) Time and place. - Tho tI111e and place or oxamI11atIon pursuant 10 the provIsIons or section
                        cnfo1 1..emo111 of the 1n1omJI revenue 1:1ws
                                                                                                                                 6420(eJf2J 6421 (9)(2). 6427())(2). or 7602 shall be such time and place as may be r,xed by
                        1111 he •:. 111 1101 au1ho1 1.:,1 a grand Jury 1n vestiga1,01l ol such person w,lh rcspcc.1 10 such an
                        offc.nsc 0 1                                                                                             lhc Secretary and as me reasonable under tho arcumstance�. 111 the ca$C of a summons
                                                                                                                                 under authonty of paragraph (2) of sec1,on 7602. or under tho co11ospond1ng authority 01
                        \1111 he w,11 d1scon11nuc such o grtmd 1ury 1nvc11190110n
                                                                                                                                 section 6420(e ) (2J, 6421 l0)l 2 ) or 6427(jJ(2 J , 1he dale r,xed for appearance beloro Ihc
                  (ul a f,nol d1sposH1on ho:. been mode of an)" cnmmal procccd1ng pc1,mn,ng to tho                               Sccrcta1)' shall not be less Olan 1 o days from the date of the su111mons.
                   enlorccment of tile 1n1em::il revenuo la'.'IS wh1ct1 WJS 1ns111u1ed by the Attorney General
                  against suci, pc,son or
                  1111) !he Anorncy Gener.:»1 no11f1cs the Seaet:ll'y 1n wri11n9 th.:Jt he w1U nol prosecute sud1                 Sec. 7 6 1 0 . Fees and c osts for witnesses
                  person for any -.-.!fensc connectcct w1U1 the adm101stra1.1on or cnforccmcnl of the 1n1emal                    \a) In general. - The Secretary shall by regulations es1abtish 1he ratos and cond1hons under
                  1 cvenuc ID:,s relating lo lhc r�qucst descnbed 1n sub p.:Jr.1gr.1ph (AJ(u)                                    which pnymenl may be made of -
    1 3 1 I 3ll.:l!Jlc 'tCJfS e1c 1,eo1c<1 scp.1r.11et1 - I or purposes of lh,s subsectJon e;ich l:J)(Dl>le penod 1or
                                                                                                                                     ( 1 ) fees and mileage 10 persons who nre summoned lo appea, before 1110 Secretary, and
    ,1 1hc10 ,s 1lO 1a,able period caci1 ta'<ablc event) and e3ch ta,. 1mrotcd by a tcparatc chapter of th1�
    tttlc shat! be 1reated serara1ely                                                                                                (2) reunbursement for such costs that are reasonably neces5ary wh1ci1 !lave been c.hrc:ctly
,e, Lun1tauon on o ,arn11,ol!on on unri:portcd income - Tho Secre1;uy shall not use fulnncrol status or                              incurred 1n searct1ing for, reproducmg, or transporting books, papers records. or other
cconom1c rcnlay o>.ominaticn techrnqucs to determine me cx,stence ol unfepo1tod income ol any                                        dala requ,red 10 be produced by summons.
IO\paycr unlee5 1he Secretar1 has n reosonnble ind1catt0rl 1h31 there 1s a llkcht1ood of suci1 u!lreponed                         (bl E xceptions. - No payment may be made under paragraph (2) o r subsec1,on Ia) ,f
income                                                                                                                               (1 ) tho person with respect to whose hab1hty the summons 1s issued has a propnctary
11 J L11111tJ11on on acu?r;,s of persons other 11,on lntern:il Revenue Sel'\nce officers ond employees                                interest 1n the books. papers. records or other data rcqu1red to be produced, 01
 The Secreta,y shell nol under 1he eut11on1� of s�ctIon 6103\nl provide any boo5's papers ,ecords or                                  (2) the person summoned 1s the person with respect to \'Jhosc ltab1hty the summons is
other d::na oh1,11ned pursu:in1 10 th1� sechOn to any person outhonzcd under see11on 6 1 03 l nJ excep1 when
toc1, pe,son , cqui,e:. :.ue1, 1nforma11on for tllo :.ole purpos;c of prov-ding expert evoluo11on and a:.s1stanco                     issued or an officer, employee. agent, accountant, or attorney ol such person wllo. at tho
10 1he 1n1ern�I l�cvenue Sc.1v1c�. No pcr�on 0111er than on office, or en1ployc:e ol tllo 1,ucmnl Revenuo                             11me lhc summons 1s served, 1s aclmg a s sud1.
Scirw:o or !ho Of11co of Ch1of Counsol may on behalf of ttio Soc.rntnry question n w11nos� undor oath                             (c) Summons to wh1d1 scc11on apphes. - T t11s scc11011 apphcs w1t11 respect to any !iummons
wllose !t:St+111on� WJS 0blJ1ncd J)U(SU3fll lO 1h1s SOCIIOll                                                                      nuthonzed under sectoon 6420( C J 1 2 ) , 642 1 Iu,121. 64270)(2). o r 7602.

                                                                                                                                  Sec. 7 2 1 0 . Failure to obey summons
                                                                                                                                  A n y person who, bcmg duly summoned t o appear to testify. o r t o appear a n d produce books
Aulhonty 10 C'<am11,o books and witness 1s also provided under sec. 6420 (e}(2) - Gasoline                                        accounts. records. ,nernoranda or other papers, as required under sec11011s 64201e)(2). 642 1
used 011 fa, ms sec. 642 1 (91(2) - Gasoline used for ccrta,11 11011h1gt1way pu,µoses by local                                    (g)(2). 64270)(2). 7602. 7603. and 7604(b), negtec1s 10 appear or 10 produce such books
transit syztcms, or sold ro, ccr1am O)(Cmpt purposes . and sec. G4270)(2J - r u cls not used for                                  accounts. records memoranda, or ott,er papers, shall , upon corw1ct1on 11,�reof, be f111ed nol
taxable purpo:;os                                                                                                                 rnore than S1 ,000 , or irnpnsoned not moro than 1 year or both. 1ogether v11tl1 cos1s of
                                                                                                                                  prosccu11011 .

 F orm   2039 (Rev. 3-2020)                                      Catalog Number 21 405J                                    publish .n o.irs .gov                Department of the Treasury - Internal Revenue Service


                                                                                 Exhibit A, Summons to Chase, p.5
                  Attachment to Summons to JP Morgan Chase Bank N.A.


In the Matter of
The Russian Income Tax liabilities of
JSC Topprom


You are hereby directed to personally appear at the time and place listed on the face sheet of this
summons to give testimony under oath regarding JSC TOPPROM, and to bring with you copies
of all of the following documents, records, and information, including electronically stored
information, in your possession, custody, or control pertaining to acct# 350027790, which may
be owned, controlled, or under the signato1y authority of ALMA TRADE LLC for the period
from January I, 2018 through December 31, 2019, even if the document is dated outside of such
period.

                              DOCUMENTS TO BE PRODUCED

   I. Account opening and closing documents (regardless of date);
   2. Account signature cards (regardless of date);
   3. Know-Your-Customer and Customer Due Diligence records, as required to be
      collected and maintained under the law (regardless of date);
   4. Monthly account statements;
   5. Correspondence (including e-mail) and memorandum files related to the account
      (excluding marketing material).
   6. Details regarding any linked accounts.

For purposes of this summons, the term "accounts" encompasses all transactions between you
and ALMA TRADE LLC, such as private banking accounts or activities, the purchase of
cerli ficates of deposit, or the leasing of a safe deposit box, regardless of whether you consider
such arrangements to constitute an account.




                              Exhibit A, Summons to Chase, p.6
ADDITIONAL INSTRUCTIONS

1.   This summons requires that you personally appear to give testimony and to produce
     information responsive to each request listed above. However, your personal appearance
     will not be required if the requested information is received prior to the appearance time
     and date on this summons. This information may be sent, by mail or private delivery
     service, to the physical address listed below.

      Internal Revenue Service
      Attn: Peter Woodburn (peter.g.woodburn@irs.gov)
      SE:LBl:WEIIC:EOS:PW Team 2
      31 Hopkins Plaza, Room 1040
      Baltimore, MD 21201

     In lieu of providing paper documents, you may send an electronic storage device, such
     as a compact disc (CD) or USS flash drive, that contains the requested information to
     the physical address listed above. If you will be submitting more than 100 pages of paper
     documents, please contact the individual listed above before providing the documents.

2.   IRC §7610 authorizes the Internal Revenue Service to reimburse certain expenses of third
     parties in complying with summonses. Treasur y Regulation §30 I. 7610-1 provides rules
     for determining which expenses may be reimbursed and the rates at which each type of
     expenditure will be reimbursed. If at any time it becomes apparent that allowable
     expenses determined under Treasury Regulation §301.76 I 0-1 will exceed $100, please
     contact Peter Woodburn by tdcphonc at (443) 853-53(! I.




                           Exhibit A, Summons to Chase, p.7
